


109 HR 6090 IH: Effective Immigration Enforcement and

U.S. House of Representatives
2006-09-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6090
		IN THE HOUSE OF REPRESENTATIVES
		
			September 15, 2006
			Mr. Sensenbrenner
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To reform immigration litigation procedures and combat
		  alien gang crime.
	
	
		1.Short titleThis Act may be cited as the
			 Effective Immigration Enforcement and
			 Community Protection Act of 2006.
		IEnding Catch and
			 Release Act of 2006
			101.Appropriate
			 remedies for immigration legislation
				(a)Requirements for
			 an order granting prospective relief against the government
					(1)In
			 generalIf a court determines that prospective relief should be
			 ordered against the Government in any civil action pertaining to the
			 administration or enforcement of the immigration laws of the United States, the
			 court shall—
						(A)limit the relief
			 to the minimum necessary to correct the violation of law;
						(B)adopt the least
			 intrusive means to correct the violation of law;
						(C)minimize, to the
			 greatest extent practicable, the adverse impact on national security, border
			 security, immigration administration and enforcement, and public safety;
			 and
						(D)provide for the
			 expiration of the relief on a specific date, which is not later than the
			 earliest date necessary for the Government to remedy the violation.
						(2)Written
			 explanationThe requirements described in subparagraph (A) shall
			 be discussed and explained in writing in the order granting prospective relief
			 and must be sufficiently detailed to allow review by another court.
					(3)Expiration of
			 preliminary injunctive reliefPreliminary injunctive relief shall
			 automatically expire on the date that is 90 days after the date on which such
			 relief is entered, unless the court—
						(A)makes the findings
			 required under paragraph (1) for the entry of permanent prospective relief;
			 and
						(B)makes the order
			 final before expiration of such 90-day period.
						(4)Requirements for
			 order denying motionThis subsection shall apply to any order
			 denying the Government’s motion to vacate, modify, dissolve or otherwise
			 terminate an order granting prospective relief in any civil action pertaining
			 to the administration or enforcement of the immigration laws of the United
			 States.
					(b)Procedure for
			 motion affecting order granting prospective relief against the
			 government
					(1)In
			 generalA court shall promptly rule on the Government’s motion to
			 vacate, modify, dissolve or otherwise terminate an order granting prospective
			 relief in any civil action pertaining to the administration or enforcement of
			 the immigration laws of the United States.
					(2)Automatic
			 stays
						(A)In
			 generalThe Government’s motion to vacate, modify, dissolve, or
			 otherwise terminate an order granting prospective relief made in any civil
			 action pertaining to the administration or enforcement of the immigration laws
			 of the United States shall automatically, and without further order of the
			 court, stay the order granting prospective relief on the date that is 15 days
			 after the date on which such motion is filed unless the court previously has
			 granted or denied the Government’s motion.
						(B)Duration of
			 automatic stayAn automatic stay under subparagraph (A) shall
			 continue until the court enters an order granting or denying the Government’s
			 motion.
						(C)PostponementThe
			 court, for good cause, may postpone an automatic stay under subparagraph (A)
			 for not longer than 15 days.
						(D)Orders blocking
			 automatic staysAny order staying, suspending, delaying, or
			 otherwise barring the effective date of the automatic stay described in
			 subparagraph (A), other than an order to postpone the effective date of the
			 automatic stay for not longer than 15 days under subparagraph (C), shall
			 be—
							(i)treated as an order
			 refusing to vacate, modify, dissolve or otherwise terminate an injunction;
			 and
							(ii)immediately
			 appealable under section 1292(a)(1) of title 28, United States Code.
							(c)Settlements
					(1)Consent
			 decreesIn any civil action pertaining to the administration or
			 enforcement of the immigration laws of the United States, the court may not
			 enter, approve, or continue a consent decree that does not comply with
			 subsection (a).
					(2)Private
			 settlement agreementsNothing in this section shall preclude
			 parties from entering into a private settlement agreement that does not comply
			 with subsection (a) if the terms of that agreement are not subject to court
			 enforcement other than reinstatement of the civil proceedings that the
			 agreement settled.
					(d)Expedited
			 proceedingsIt shall be the duty of every court to advance on the
			 docket and to expedite the disposition of any civil action or motion considered
			 under this section.
				(e)DefinitionsIn
			 this section:
					(1)Consent
			 decreeThe term consent decree—
						(A)means any relief
			 entered by the court that is based in whole or in part on the consent or
			 acquiescence of the parties; and
						(B)does not include
			 private settlements.
						(2)Good
			 causeThe term good cause does not include discovery
			 or congestion of the court’s calendar.
					(3)GovernmentThe
			 term Government means the United States, any Federal department or
			 agency, or any Federal agent or official acting within the scope of official
			 duties.
					(4)Permanent
			 reliefThe term permanent relief means relief issued
			 in connection with a final decision of a court.
					(5)Private
			 settlement agreementThe term private settlement
			 agreement means an agreement entered into among the parties that is not
			 subject to judicial enforcement other than the reinstatement of the civil
			 action that the agreement settled.
					(6)Prospective
			 reliefThe term prospective relief means temporary,
			 preliminary, or permanent relief other than compensatory monetary
			 damages.
					102.Effective
			 date
				(a)In
			 generalThis title shall
			 apply with respect to all orders granting prospective relief in any civil
			 action pertaining to the administration or enforcement of the immigration laws
			 of the United States, whether such relief was ordered before, on, or after the
			 date of the enactment of this Act.
				(b)Pending
			 motionsEvery motion to
			 vacate, modify, dissolve or otherwise terminate an order granting prospective
			 relief in any such action, which motion is pending on the date of the enactment
			 of this Act, shall be treated as if it had been filed on such date of
			 enactment.
				(c)Automatic stay
			 for pending motions
					(1)In
			 generalAn automatic stay with respect to the prospective relief
			 that is the subject of a motion described in subsection (b) shall take effect
			 without further order of the court on the date which is 10 days after the date
			 of the enactment of this Act if the motion—
						(A)was pending for 45
			 days as of the date of the enactment of this Act; and
						(B)is still pending
			 on the date which is 10 days after such date of enactment.
						(2)Duration of
			 automatic stayAn automatic stay that takes effect under
			 paragraph (1) shall continue until the court enters an order granting or
			 denying the Government’s motion under section 101(b). There shall be no further
			 postponement of the automatic stay with respect to any such pending motion
			 under section 101(b)(2). Any order, staying, suspending, delaying or otherwise
			 barring the effective date of this automatic stay with respect to pending
			 motions described in subsection (b) shall be an order blocking an automatic
			 stay subject to immediate appeal under section 101(b)(2)(D).
					IIAlien Gang
			 Removal Act of 2006
			201.
			 Rendering inadmissible and deportable aliens participating in criminal street
			 gangs
				(a)InadmissibleSection
			 212(a)(2) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(2)) is
			 amended by adding at the end the following:
					
						(J)Criminal street
				gang participation
							(i)In
				generalAny alien is
				inadmissible if—
								(I)the alien has been
				removed under section 237(a)(2)(F); or
								(II)the consular officer or the Secretary of
				Homeland Security knows, or has reasonable ground to believe that the
				alien—
									(aa)is a member of a criminal street gang and
				has committed, conspired, or threatened to commit, or seeks to enter the United
				States to engage solely, principally, or incidentally in, a gang crime or any
				other unlawful activity; or
									(bb)is
				a member of a criminal street gang designated under section 219A.
									(ii)DefinitionsFor
				purposes of this subparagraph:
								(I)Criminal street
				gangThe term ‘criminal
				street gang’ means a formal or informal group or association of 3 or more
				individuals, who commit 2 or more gang crimes (one of which is a crime of
				violence, as defined in section 16 of title 18, United States Code) in 2 or
				more separate criminal episodes in relation to the group or association.
								(II)Gang
				crimeThe term gang
				crime means conduct constituting any Federal or State crime, punishable
				by imprisonment for one year or more, in any of the following
				categories:
									(aa)A crime of violence (as defined in section
				16 of title 18, United States Code) .
									(bb)A crime involving obstruction of justice,
				tampering with or retaliating against a witness, victim, or informant, or
				burglary.
									(cc)A crime involving the manufacturing,
				importing, distributing, possessing with intent to distribute, or otherwise
				dealing in a controlled substance or listed chemical (as those terms are
				defined in section 102 of the Controlled Substances Act (21 U.S.C.
				802)).
									(dd)Any conduct punishable under section 844 of
				title 18, United States Code (relating to explosive materials), subsection (d),
				(g)(1) (where the underlying conviction is a violent felony (as defined in
				section 924(e)(2)(B) of such title) or is a serious drug offense (as defined in
				section 924(e)(2)(A)), (i), (j), (k), (o), (p), (q), (u), or (x) of section 922
				of such title (relating to unlawful acts), or subsection (b), (c), (g), (h),
				(k), (l), (m), or (n) of section 924 of such title (relating to penalties),
				section 930 of such title (relating to possession of firearms and dangerous
				weapons in Federal facilities), section 931 of such title (relating to
				purchase, ownership, or possession of body armor by violent felons), sections
				1028 and 1029 of such title (relating to fraud and related activity in
				connection with identification documents or access devices), section 1952 of
				such title (relating to interstate and foreign travel or transportation in aid
				of racketeering enterprises), section 1956 of such title (relating to the
				laundering of monetary instruments), section 1957 of such title (relating to
				engaging in monetary transactions in property derived from specified unlawful
				activity), or sections 2312 through 2315 of such title (relating to interstate
				transportation of stolen motor vehicles or stolen property).
									(ee)Any conduct punishable under section 274
				(relating to bringing in and harboring certain aliens), section 277 (relating
				to aiding or assisting certain aliens to enter the United States), or section
				278 (relating to importation of alien for immoral purpose) of this
				Act.
									.
				(b)DeportableSection
			 237(a)(2) of the Immigration and Nationality Act (8 U.S.C. 1227(a)(2)) is
			 amended by adding at the end the following:
					
						(F)Criminal street
				gang participation
							(i)In
				generalAny alien is deportable who—
								(I)is a member of a
				criminal street gang and is convicted of committing, or conspiring,
				threatening, or attempting to commit, a gang crime; or
								(II)is determined by the Secretary of Homeland
				Security to be a member of a criminal street gang designated under section
				219A.
								(ii)DefinitionsFor
				purposes of this subparagraph, the terms criminal street gang and
				gang crime have the meaning given such terms in section
				212(a)(2)(J)(ii).
							.
				(c)Designation of
			 criminal street gangs
					(1)In
			 generalChapter 2 of title II of the Immigration and Nationality
			 Act (8 U.S.C. 1181 et seq.) is amended by adding at the end the
			 following:
						
							219A.Designation of criminal street gangs(a)Designation
									(1)In
				generalThe Attorney General
				is authorized to designate a group or association as a criminal street gang in
				accordance with this subsection if the Attorney General finds that the group or
				association meets the criteria described in section 212(a)(2)(J)(ii)(I).
									(2)Procedure
										(A)Notice
											(i)To congressional
				leadersSeven days before
				making a designation under this subsection, the Attorney General shall, by
				classified communication, notify the Speaker and Minority Leader of the House
				of Representatives, the President pro tempore, Majority Leader, and Minority
				Leader of the Senate, and the members of the relevant committees of the House
				of Representatives and the Senate, in writing, of the intent to designate a
				group or association under this subsection, together with the findings made
				under paragraph (1) with respect to that group or association, and the factual
				basis therefor.
											(ii)Publication in
				Federal RegisterThe Attorney
				shall publish the designation in the Federal Register seven days after
				providing the notification under clause (i).
											(B)Effect of
				designation
											(i)A designation under this subsection shall
				take effect upon publication under subparagraph (A)(ii).
											(ii)Any designation under this subsection shall
				cease to have effect upon an Act of Congress disapproving such
				designation.
											(3)RecordIn
				making a designation under this subsection, the Attorney General shall create
				an administrative record.
									(4)Period of
				designation
										(A)In
				generalA designation under this subsection shall be effective
				for all purposes until revoked under paragraph (5) or (6) or set aside pursuant
				to subsection (b).
										(B)Review of
				designation upon petition
											(i)In
				generalThe Attorney General shall review the designation of a
				criminal street gang under the procedures set forth in clauses (iii) and (iv)
				if the designated gang or association files a petition for revocation within
				the petition period described in clause (ii).
											(ii)Petition
				periodFor purposes of clause (i)—
												(I)if the designated
				gang or association has not previously filed a petition for revocation under
				this subparagraph, the petition period begins 2 years after the date on which
				the designation was made; or
												(II)if the designated
				gang or association has previously filed a petition for revocation under this
				subparagraph, the petition period begins 2 years after the date of the
				determination made under clause (iv) on that petition.
												(iii)ProceduresAny
				criminal street gang that submits a petition for revocation under this
				subparagraph must provide evidence in that petition that the relevant
				circumstances described in paragraph (1) are sufficiently different from the
				circumstances that were the basis for the designation such that a revocation
				with respect to the gang is warranted.
											(iv)Determination
												(I)In
				generalNot later than 180
				days after receiving a petition for revocation submitted under this
				subparagraph, the Attorney General shall make a determination as to such
				revocation.
												(II)Publication of
				determinationA determination made by the Attorney General under
				this clause shall be published in the Federal Register.
												(III)ProceduresAny
				revocation by the Attorney General shall be made in accordance with paragraph
				(6).
												(C)Other review of
				designation
											(i)In
				generalIf in a 5-year period no review has taken place under
				subparagraph (B), the Attorney General shall review the designation of the
				criminal street gang in order to determine whether such designation should be
				revoked pursuant to paragraph (6).
											(ii)ProceduresIf a review does not take place pursuant to
				subparagraph (B) in response to a petition for revocation that is filed in
				accordance with that subparagraph, then the review shall be conducted pursuant
				to procedures established by the Attorney General. The results of such review
				and the applicable procedures shall not be reviewable in any court.
											(iii)Publication of
				results of reviewThe
				Attorney General shall publish any determination made pursuant to this
				subparagraph in the Federal Register.
											(5)Revocation by
				act of CongressThe Congress, by an Act of Congress, may block or
				revoke a designation made under paragraph (1).
									(6)Revocation based
				on change in circumstances
										(A)In
				generalThe Attorney General
				may revoke a designation made under paragraph (1) at any time, and shall revoke
				a designation upon completion of a review conducted pursuant to subparagraphs
				(B) and (C) of paragraph (4) if the Attorney General finds that—
											(i)the circumstances
				that were the basis for the designation have changed in such a manner as to
				warrant revocation; or
											(ii)the national
				security of the United States warrants a revocation.
											(B)ProcedureThe
				procedural requirements of paragraphs (2) and (3) shall apply to a revocation
				under this paragraph. Any revocation shall take effect on the date specified in
				the revocation or upon publication in the Federal Register if no effective date
				is specified.
										(7)Effect of
				revocationThe revocation of a designation under paragraph (5) or
				(6) shall not affect any action or proceeding based on conduct committed prior
				to the effective date of such revocation.
									(8)Use of
				designation in hearingIf a designation under this subsection has
				become effective under paragraph (2)(B) an alien in a removal proceeding shall
				not be permitted to raise any question concerning the validity of the issuance
				of such designation as a defense or an objection at any hearing.
									(b)Judicial review
				of designation
									(1)In
				generalNot later than 30 days after publication of the
				designation in the Federal Register, an group or association designated as a
				criminal street gang may seek judicial review of the designation in the United
				States Court of Appeals for the District of Columbia Circuit.
									(2)Basis of
				reviewReview under this subsection shall be based solely upon
				the administrative record.
									(3)Scope of
				reviewThe Court shall hold unlawful and set aside a designation
				the court finds to be—
										(A)arbitrary,
				capricious, an abuse of discretion, or otherwise not in accordance with
				law;
										(B)contrary to
				constitutional right, power, privilege, or immunity;
										(C)in excess of
				statutory jurisdiction, authority, or limitation, or short of statutory
				right;
										(D)lacking
				substantial support in the administrative record taken as a whole; or
										(E)not in accord with
				the procedures required by law.
										(4)Judicial review
				invokedThe pendency of an
				action for judicial review of a designation shall not affect the application of
				this section, unless the court issues a final order setting aside the
				designation.
									(c)Relevant
				committee definedAs used in
				this section, the term relevant committees means the Committees on
				the Judiciary of the House of Representatives and of the
				Senate.
								.
					(2)Clerical
			 amendmentThe table of contents for the Immigration and
			 Nationality Act (8 U.S.C. 1101 et seq.) is amended by inserting after the item
			 relating to section 219 the following:
						
							
								Sec. 219A. Designation of criminal street
				gangs.
							
							.
					202.Mandatory
			 detention of suspected criminal street gang members
				(a)In
			 generalSection 236(c)(1)(D) of the Immigration and Nationality
			 Act (8 U.S.C. 1226(c)(1)(D)) is amended—
					(1)by inserting
			 or 212(a)(2)(J) after 212(a)(3)(B); and
					(2)by inserting
			 or 237(a)(2)(F) before 237(a)(4)(B).
					(b)Annual
			 reportNot later than March 1 of each year (beginning 1 year
			 after the date of the enactment of this Act), the Secretary of Homeland
			 Security, after consultation with the appropriate Federal agencies, shall
			 submit a report to the Committees on the Judiciary of the House of
			 Representatives and of the Senate on the number of aliens detained under the
			 amendments made by subsection (a).
				203.Ineligibility
			 from protection from removal and asylum
				(a)Inapplicability
			 of restriction on removal to certain countriesSection
			 241(b)(3)(B) of the Immigration and Nationality Act (8 U.S.C. 1251(b)(3)(B)) is
			 amended, in the matter preceding clause (i), by inserting who is
			 described in section 212(a)(2)(J)(i) or section 237(a)(2)(F)(i) or who
			 is after to an alien.
				(b)Ineligibility
			 for asylumSection 208(b)(2)(A) of such Act (8 U.S.C.
			 1158(b)(2)(A)) is amended—
					(1)in
			 clause (v), by striking or at the end;
					(2)by redesignating
			 clause (vi) as clause (vii); and
					(3)by inserting after
			 clause (v) the following:
						
							(vi)the alien is described in section
				212(a)(2)(J)(i) or section 237(a)(2)(F)(i) (relating to participation in
				criminal street gangs);
				or
							.
					(c)Denial of review
			 of determination of ineligibility for temporary protected
			 statusSection 244(c)(2) of such Act (8 U.S.C. 1254(c)(2)) is
			 amended by adding at the end the following:
					
						(C)Limitation on
				judicial reviewThere shall
				be no judicial review of any finding under subparagraph (B) that an alien is in
				described in section
				208(b)(2)(A)(vi).
						.
				
